Title: To Thomas Jefferson from John Sanderson, 24 November 1820
From: Sanderson, John
To: Jefferson, Thomas

Philada
Nov. 24th 1820.
                Sir,I have addressed to you, by the Post Office, the first No. of the Biography. &c.—which I beg the favour of you to accept, with my grateful acknowledgments of your kind attention to my former letter. The hurry with which this vol. has been urged into the world, to meet the conveniences of printers & publishers, has left me no time for elaborate research, or for studying the graces of composition; & I doubt whether, even with competent abilities, it would have been rendered, in the midst of the many obstacles that have been opposed to the execution of it, worthy of your approbation.—The succeeding numbers, with the assistance I have been promised, will perhaps appear with fewer imperfections; & being yet in the spring of life, I may live long enough to render the whole work, by the connections that future experience may enable me to make, more equal to the importance & dignity of the subject.With great respect, I remain Your Obt. Svt.—John Sanderson